Case 1:19-cr-00524-DDD Document 33 Filed 01/28/20 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Criminal Case No. 19-cr-00524-DDD-1

UNITED STATES OF AMERICA,

       Plaintiff,

v.

1.     RAMON UZIEL HERNANDEZ-PEREZ,

       Defendant.

______________________________________________________________________________

                            ORDER OF DETENTION
______________________________________________________________________________

       THIS MATTER came before me for a detention hearing on January 28, 2020. Because

the defendant is currently in the custody of the Colorado Department of Corrections, there was no

Pretrial Services Report completed. Defendant has been charged by indictment for two counts of

Robbery by Force; two counts of Brandishing a Firearm in Furtherance of a Crime of Violence;

and one count of Illegal Alien in Possession of a Firearm.

       The indictment indicates the grand jury has found probable cause to believe that the

offenses charged were committed by the defendant. Because he is currently in custody, defendant

did not challenge the government’s request for detention. It appears that Defendant is a citizen of

Mexico .

       This court finds (a) by a preponderance of the evidence finds there is no condition or

combination of conditions which could be imposed in connection with pretrial release that would

reasonably insure the defendant's presence for court proceedings; and (b) by clear and convincing

evidence there is no condition or combination of conditions which could be imposed in connection
Case 1:19-cr-00524-DDD Document 33 Filed 01/28/20 USDC Colorado Page 2 of 2




with pretrial release that would reasonably insure the safety of any other person or the community.

       Therefore, IT IS ORDERED that the defendant is committed to the custody of the Attorney

General or his designated representative for confinement in a corrections facility separate, to the

extent practicable, from persons awaiting or serving sentences or being held in custody pending

appeal; and

       IT IS FURTHER ORDERED that the defendant is to be afforded a reasonable opportunity

to consult confidentially with defense counsel; and

       IT IS FURTHER ORDERED that upon order of this Court or on request of an attorney for

the United States, the person in charge of the corrections facility shall deliver defendant to the

United States Marshal for the purpose of an appearance in connection with this proceeding.



DATED: January 28, 2020                               BY THE COURT:




                                                      Nina Y. Wang
                                                      United States Magistrate Judge
